Citation Nr: 0525512	
Decision Date: 09/19/05    Archive Date: 09/29/05

DOCKET NO.  98-00 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date earlier than March 10, 
1997 for the award of a 10 percent evaluation for the 
residuals of right knee arthrostomy.

2.  Entitlement to an effective date earlier than March 10, 
1997 for the award of a 10 percent evaluation for dorsolumbar 
paravertebral myositis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to 
November 1984.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in June 1997 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

On his VA Form 9, "Appeal to Board of Veterans' Appeals," 
the veteran checked block 7A, indicating that he wished to 
testify personally before a Member of the Board.  He did not 
indicate in block 7B whether he wished to appear before a 
Member of the Board sitting at the local RO on Travel Board 
or in Washington, D.C.  In May 2000, the RO sent the veteran 
a letter requesting that he clarify his wishes concerning his 
request for a hearing.  The veteran did not respond.

In December 2000, the RO scheduled the veteran for a hearing 
before a Member of the Board scheduled to appear at the San 
Juan RO in January 2001.  Notice was sent by letter dated 
December 21, 2000 to the veteran and his representative.  A 
review of the record shows that the RO used the veteran's 
last known address of record.  The record does not show that 
the notification letter was returned as "undeliverable."  A 
handwritten notation on the face of the file copy of the 
notification letter indicates that the veteran failed to 
report for the hearing.  There is no document or 
communication from the veteran requesting a rescheduled date 
or any other evidence indicating that he was unable to attend 
for good cause.

Given the foregoing, the Board finds that it has met its duty 
to afford the veteran an opportunity to appear and offer his 
testimony.  The Board reminds the veteran that "[t]he duty 
to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991); see also See Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993) (the veteran, alone, is 
responsible to keep the RO informed of his current address 
and to report any change of address in a timely manner.  If 
he does not do so, "there is no burden on the part of the VA 
to turn up heaven and earth to find him.")


FINDINGS OF FACT

1.  The VA has properly developed and obtained all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate the claim addressed in this decision.

2.  Service connection was granted for dorsolumbar myositis 
with kyphoscoliosis and a right knee condition, status post 
arthrotomy, and 10 percent evaluations were assigned, each, 
respectively, effective January 2, 1987; and the veteran was 
given notice of this decision by letter dated January 8, 
1987.  He did not appeal the evaluation assigned.

3.  In a July 1990 rating decision, the RO proposed to reduce 
the evaluations assigned the service connected back and right 
knee disabilities to noncompensable evaluations.  A 
notification letter was mailed on July 31, 1990 and on 
September 18, 1990, and he was given 60 days to respond with 
medical evidence or to request a hearing.

4.  The RO issued a rating decision effectuating the 
reduction in evaluations assigned the service connected back 
and right knee disabilities in December 1990.  Notification 
was given by letter dated December 17, 1990, and was mailed 
to the old address.

5.  The December 1990 notification letter was returned as 
"undeliverable" and remailed to the veteran's address of 
record for pay on January 22, 1991.  There is no indication 
that this letter was returned as "undeliverable."  The 
veteran did not appeal the reduction.

6.  In October 1992, the RO issued a rating decision 
confirming and continuing the noncompensable evaluations 
assigned the service-connected back and right knee 
disabilities.  Notification was sent to the veteran by letter 
dated November 10, 1992.

7.  In January 1993, the veteran submitted a notice of 
disagreement to this rating decision, but he did not timely 
perfect his appeal.

8.  In February 1994, the RO issued a rating decision 
confirming and continuing the noncompensable evaluations for 
the service-connected back and right knee disabilities.  
Notification was provided by letter dated March 10, 1994.  
The veteran did not appeal this decision.

9.  In March 1997, the veteran submitted a claim for increase 
for his service connected back and right knee disabilities, 
which the RO received on March 10, 1997.  This is the date of 
receipt of the earliest claim for an increase in the service-
connected back and right knee disabilities.

10.  It is not factually ascertainable that the veteran's 
service-connected dorsolumbar paravertebral myositis and 
service-connected right knee arthrostomy were manifested by 
symptomatology warranting a compensable evaluation, 
respectively, within a year prior to the date the veteran's 
claim was received.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than March 10, 
1997 for the assignment of a 10 percent evaluation for 
dorsolumbar paravertebral myositis have not been met.  
38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.155, 3.157, 3.400(o)(2) (2004), 4.71a, 
Diagnostic Code 5295 (1997).  

2.  The criteria for an effective date earlier than March 10, 
1997 for the assignment of a 10 percent evaluation for the 
residuals of right knee arthrotomy have not been met.  
38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.155, 3.157, 3.400(o)(2) (2004), 4.71a, 
Diagnostic Code 5259-5257 (1997).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In the present case, the AOJ 
decision that is the basis of the appeal as to the issues of 
earlier effective dates for the increased evaluations therein 
granted was already decided and appealed prior to VCAA 
enactment, in June 1997.  The Court acknowledged in Pelegrini 
that where, as here, the § 5103(a) notice was not mandated at 
the time of the initial AOJ decision, the AOJ did not err in 
not providing such notice.  Rather, the appellant has the 
right to content complying notice and proper subsequent VA 
process.  Pelegrini, 18 Vet. App. at 120.  

Subsequently, however, the RO attempted to provide notice of 
VCAA for the "downstream" issue of the claim for an earlier 
effective date, in an October 2004 VCAA letter.  
Unfortunately, the substance of the letter addressed only the 
issue of service connection, and did not address the issue of 
earlier effective dates.  As such, the letter failed to 
notify the appellant of the evidence required to substantiate 
his claims, nor was the appellant explicitly asked to provide 
"any evidence in [his] possession that pertains" to his 
claim.  See 38 C.F.R. § 3.159(b).  However, the reasons and 
bases of the October 1997 SOC specifically explained to the 
appellant the reasoning for the effective dates assigned both 
disabilities.  In addition, the SOC provided the pertinent 
laws and regulations governing the establishment of effective 
dates, as well, thus informing the veteran of the evidence 
required to prevail in his claims for earlier effective dates 
for the grant of 10 percent evaluations for his service 
connected back and right knee disabilities.

Moreover, the Board finds, as a practical matter, the 
appellant has been notified of the need to provide any such 
evidence he may have to support his claims.  The October 2004 
VCAA letter informed the veteran that additional information 
or evidence was needed to support his claims, and asked him 
to send the information or evidence to the AOJ.  In addition, 
the October 2004 supplemental statements of the case (SSOC) 
contained the complete text of 38 C.F.R. § 3.159(b)(1), which 
includes such notice.  The veteran responded in December 2004 
that he had no further evidence to submit.

In summary, the Board concludes that the veteran was not 
prejudiced by not receiving the totality of VCAA notification 
concerning the issue of entitlement to earlier effective 
dates for the assignment of 10 percent evaluations for his 
back and right knee disabilities prior to the initial AOJ 
decision, as he was given several notices throughout the 
course of the appeal, and had over a year to respond to the 
SOC, and 60 days from the October 2004 SSOC prior to the 
certification of his appeal to the Board.  Hence, as a 
practical matter the Board finds that the veteran was 
notified of the evidence required to prevail in his claim in 
the AOJ's October 2004 letter, and the October 1997 SOC and 
October and November 2004 SSOCs, as well as the need to 
provide any pertinent evidence.  These documents, in 
aggregate, informed him what additional information or 
evidence was needed to support his claims, that additional 
information or evidence was needed to support his claims, and 
asked him to send the information or evidence to the AOJ.  In 
addition, the October 2004 SSOC contained the complete text 
of 38 C.F.R. § 3.159(b)(1), which includes such notice.  
Under these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the type of 
evidence and information needed to support his claim, and of 
the need to submit relevant evidence in his possession.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although fully adequate notice was provided to the appellant 
after the initial adjudication, the appellant has not been 
prejudiced thereby.  The content of the notice provided to 
the appellant fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of her or his 
claim.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.

II.  Earlier Effective Date

I.  Factual Background

The records reveal that the veteran filed a claim for service 
connection for, among other disabilities, a spinal condition 
and the residuals of a right knee operation in January 1987.  
The RO issued a rating decision in December 1987 granting 
service connection for dorsolumbar myositis with 
kyphoscoliosis and a right knee condition, status post 
arthrotomy, evaluating each disability as 10 percent 
disabling, respectively, effective January 2, 1987.  The 
veteran did not appeal this decision.

In a July 1990 rating decision, the RO proposed to reduce the 
evaluations assigned the veteran's back and right knee 
disabilities to zero percent, each, respectively, based on 
the results of a VA examination conducted in June 1990.  The 
RO provided notice of the proposed rating action by letter 
dated July 31, 1990, which was sent to the veteran's last 
known address of record.  The letter instructed the veteran 
that he had within 60 days to submit evidence showing that 
the proposed reduction should not take place, or that he 
could request a hearing, or both.  The letter noted that the 
veteran could submit evidence in person, through the mail, or 
through his representative.

The notification letter was returned as undeliverable.  A 
handwritten note in the file indicates that the letter was 
remailed on September 18, 1990.  There is no evidence in the 
claims file to show that the second notification letter was 
returned as undeliverable.

In September 1990, the veteran responded with a notice of 
disagreement.  He identified a new mailing address and 
requested that his claims folder be transferred to the 
Buffalo, New York, VA Regional Office.  

In November 1990, the RO responded that the veteran's notice 
of disagreement was premature, and that a final rating action 
in the veteran's case had not yet been issued.  The letter 
noted that the veteran had had 60 days from September 18, 
1990 to submit evidence, but that he could still do so.  The 
letter was addressed to the mailing address provided by the 
veteran in his September 1990 notice of disagreement.  The 
veteran did not submit any evidence or request a hearing.

In December 1990 the RO issued a rating decision effectuating 
the reduction to zero percent for the service connected 
dorsolumbar myositis with kyphoscoliosis and the service 
connected right knee condition, status post arthrotomy, 
effective May 1, 1991.  The notification letter was dated 
December 17, 1990 and was addressed to the veteran's old 
address.  Both the November 1990 and December 1990 letters 
were returned as undeliverable.  A hand written note on the 
envelope for the notification letter for the December 1990 
rating decision indicates that the letter was remailed on 
January 22, 1991 to an address in Puerto Rico that is 
associated with the veteran's financial records.  The entry 
confirming the "payee address" is dated in December 1990.  
There is no indication in the claims file that the letter 
remailed to the Puerto Rico address was returned as 
undeliverable.  

In February 1991, the veteran submitted a request for re-
examination for his service connected disabilities and 
provided yet another change of address.  However, he did not 
express disagreement with or an intention to appeal the 
December 1990 rating decision.

In April 1991, the RO issued a rating decision confirming and 
continuing the noncompensable evaluations assigned the 
veteran's service connected back and right knee disabilities.  
Notification was mailed by letter dated May 2, 1991 to the 
veteran's last known address of record.  A handwritten note 
indicates that notification as remailed to a new address on 
June 20, 1991.  There is no indication that either letter was 
returned as undeliverable.  The veteran did not appeal this 
decision.

In January 1992, the veteran submitted a claim for increased 
evaluations for his service connected back and right knee 
disabilities, identifying yet another change of address.  In 
February 1992, the RO issued a rating decision confirming and 
continuing the noncompensable evaluations assigned the 
service connected back and right knee disabilities.  
Notification was mailed by letter dated February 10, 1992, to 
the veteran's last known address.  There is no indication 
that this letter was returned as undeliverable.  The veteran 
did not appeal this decision.

In June 1992, the veteran again submitted a claim for 
increased evaluations for his service connected back and 
right knee disabilities, identifying another change of 
address.  In October 1992, the RO issued a rating decision 
confirming and continuing the noncompensable evaluations 
assigned the service connected back and right knee 
disabilities.  Notification was mailed by letter dated 
November 10, 1992, to the veteran's last known address.  
There is no indication that this letter was returned as 
undeliverable.

In January 1993, the veteran submitted a notice of 
disagreement.  His return address was again different.  On 
March 8, 1993, the RO issued an SOC, but to an incorrect 
address.  The RO remailed the SOC on March 26, 1993.  The 
notification letter indicated that the veteran should file 
his substantive appeal within 60 days after receipt of the 
SOC.  On June 24, 1993, the RO granted the veteran's request 
for a 60 day extension to file his substantive appeal, noting 
that the veteran had within a year, or by November 11, 1993, 
to perfect his appeal in any event.

A report of contact shows that the veteran called on November 
10, 1993 to request another 60 day extension.  He explained 
that he was in a drug and alcohol program and could not leave 
to obtain the paperwork he needed.  A handwritten note on the 
document shows that while a second 60 day extension was 
initially considered, it was ultimately denied, as the 
veteran's appeal period had expired.  The RO notified the 
veteran it had denied his request for a second extension by 
letter dated December 8, 1993.  The letter explained that his 
appeal had expired.

The veteran submitted his substantive appeal and supporting 
documentation in December 1993, and it was received by the RO 
on December 23, 1993.  The veteran identified another change 
of address.

The RO treated the substantive appeal as a claim for increase 
in the evaluations assigned the veteran's service connected 
back and right knee disabilities.  Accordingly, the RO issued 
a rating decision in February 1994 confirming and continuing 
the noncompensable evaluations assigned the service connected 
back and right knee disabilities.  Notification of the rating 
decision was mailed on March 10, 1994 to the veteran's last 
known address.  There is no indication that the letter was 
returned as undeliverable.

Later the same month, the veteran submitted notification that 
he had moved to Puerto Rico.  The veteran requested the 
status of his "appeal."  With the letter, the veteran noted 
that he had been told by RO personnel that an eligibility 
determination concerning a claim for clothing allowance had 
been sent to an address in Miami.  He noted he had not 
received it and submitted a new application for the clothing 
allowance.  He requested remailing of any notifications or 
letters concerning his "appeal."  The veteran's statement 
is dated March 29, 1994 and was received by the RO April 1, 
1994.  

In June 1994 the veteran's claims file was transferred to the 
San Juan RO.  The next communication in the claims file from 
the veteran is a request for the original medical evaluation 
through which his compensation was granted in 1988.  It was 
received by the RO on April 7, 1997.  On March 10, 1997, the 
RO received the veteran's claim for increase for his service 
connected back and right knee disabilities, that resulted in 
the grant that is the subject of this appeal.

The RO accordingly scheduled the veteran for a VA 
examination, which was conducted on May 5, 1997.  The RO 
granted a 10 percent evaluation for the service connected 
dorsolumbar paravertebral myositis, and a 10 percent 
evaluation for the residuals of right knee arthrostomy, 
effective March 10, 1997.  In an August 1997 notice of 
disagreement, the veteran indicated that he believed an 
earlier effective date was warranted.  He argued that the 
effective date established should be from March 1, 1991.  His 
reasoning is that the reduction was not based on an 
examination, and that he timely appealed the proposed 
reduction.


II.  Analysis

The applicable statue and regulations provide that, except as 
otherwise provided, the effective date of an evaluation and 
award of pension, compensation, or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2004).  The effective date of an increase 
in disability compensation shall be the earliest date as of 
which it was factually ascertainable that an increase in 
disability had occurred if a claim was received within one 
year from such date; otherwise, the effective date shall be 
the date of receipt of claim.  38 C.F.R. § 3.400(o)(2) 
(2004).

The veteran contends that the effective date of his 10 
percent schedular evaluation for his service connected 
dorsolumbar paravertebral myositis and his 10 percent 
schedular evaluation for his service connected residuals of 
right knee arthrostomy, should be earlier than March 10, 
1997.  Specifically, he avers that the effective dates should 
be the date the proposed reductions for same were effected, 
or March 1, 1991.  

The effective date of a grant of an increased rating is the 
earliest date as of which it is factually ascertainable that 
an increase in disability has occurred, if the claim is 
received within a year from that date; otherwise, the 
effective date is the later of the date of increase in 
disability or the date of receipt of the claim.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 
Vet. App. 125, 126-27 (1997).

A "claim" is defined broadly to include a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  See 38 C.F.R. § 3.1(p); see also Servello v. 
Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or 
action indicating an intent to apply for one or more benefits 
under the laws administered by VA, from a veteran or his 
representative, may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the veteran , it will be considered filed as of 
the date of receipt of the informal claim.  When a claim has 
been filed which meets the requirements of 38 C.F.R. §§ 3.151 
or 3.152, an informal request for increase or reopening will 
be accepted as a claim.  38 C.F.R. § 3.155.

A report of examination or hospitalization, which meets 
certain requirements, will be accepted as an informal claim 
for benefits if the report relates to a disability, which may 
establish entitlement.  38 C.F.R. §3.157(a); see 38 C.F.R. § 
3.155(c).  Once a formal claim for compensation has been 
allowed or a formal claim for compensation disallowed, 
receipt of VA medical records or private medical records may 
be accepted as an informal claim under limited circumstances.  
See 38 C.F.R. 
§ 3.157(b).  Those circumstances provide, in pertinent part, 
that the date of receipt of evidence from a private physician 
or layman will be accepted as the date of receipt of a claim 
only when the evidence furnished by or on behalf of the 
claimant is within the competence of the physician or lay 
person and shows a reasonable probability of entitlement to 
benefits.  See 38 C.F.R. § 3.157(b)(2).

The Court has held that a report of examination or 
hospitalization may be accepted as an informal claim for 
benefits, but only after there has been a prior allowance or 
disallowance of a formal claim for compensation.  Crawford v. 
Brown, 5 Vet. App. 33, 35-6 (1993); 38 C.F.R. § 3.157.  See 
Lalonde v. West, 12 Vet. App. 377, 382 (1999) ("the effective 
date of an award of service connection is not based on the 
date of the earliest medical evidence demonstrating a causal 
connection, but on the date that the application upon which 
service connection was eventually awarded was filed with 
VA").

In its June 1997 rating decision, the RO apparently 
determined that the date of receipt of the claim for increase 
for the veteran's service-connected back and right 
disabilities was March 10, 1997.  On this date, the RO 
received a VA Form 21-4138, "Statement in Support of Claim" 
from the veteran in which he specifically claimed increased 
evaluations for his service connected back and right knee 
disabilities.  

As noted above, the veteran had submitted an earlier, March 
1994 VA Form 21-4138, in which he notified the RO that he had 
moved to Puerto Rico and requested a status report on his 
"appeal."  However, the Board notes that the veteran did 
not have an appeal pending at this time.  

The Board notes that the veteran failed to timely perfect his 
appeal as to the October 1992 rating decision, of which he 
received notice in November 1992.  As detailed above, the 
veteran was provided with an SOC in March 1993, the 
notification letter of which instructed him to return his 
substantive appeal in 60 days.  He requested a 60 day 
extension, and was granted it in June 1993, at which time the 
RO reminded the veteran that he had until November 11, 1993 
to perfect his appeal.  The veteran contacted the RO on 
November 10, 1993 to request another 60 day extension.  The 
RO declined, and notified the veteran in writing of this by 
letter on December 8, 1993.  The veteran submitted his 
substantive appeal later that month anyway, and it was 
received on December 23, 1993, which was outside the one-year 
time period from the date of notification of the rating 
decision being appealed, November 10, 1992, or November 10, 
1993.  There is no indication that the December 8, 1993 
letter notifying the veteran his appeal period had not been 
extended was returned as undeliverable.  

The RO treated the substantive appeal as a claim for 
increase, and issued a rating decision in February 1994, 
notification of which was given the veteran by letter dated 
March 10, 1994.  There is no indication that the March 10, 
1994 letter notifying the veteran that his claim had been 
denied was returned as undeliverable.  

The March 1994 VA Form 21-4138 neither expressed disagreement 
with the February 1994 rating decision nor requested an 
increase in the evaluations assigned his service connected 
disabilities.  The veteran had clearly submitted both claims 
for increase and a notice of disagreement previously, and so 
the Board is persuaded that he understood the process in this 
regard.  Moreover, the Board notes the veteran's frequent 
moves and that he did not always timely notify the RO of a 
current address where he could be reached.  The file 
indicates, however, that the RO tried to keep up with the 
veteran's moves.  The file demonstrates that the veteran did 
not always notify the RO of a change of address until after 
the fact.  And the first indication of a problem the RO had 
was when letters were returned as undeliverable.  Even so, 
the record documents that the RO attempted to find a current 
address and to re-send the letters.  

As noted above, in the Introduction, the veteran, alone, is 
responsible to keep the RO informed of his current address 
and to report any change of address in a timely manner.  If 
he does not do so, "there is no burden on the part of the VA 
to turn up heaven and earth to find him."  See Hyson, supra.  
The Board further reminds the veteran that "[t]he duty to 
assist is not always a one-way street.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood, supra.

The Board concurs with the RO's interpretation of the March 
1994 VA Form 21-4138 as neither a notice of disagreement nor 
as a new claim.

As the veteran did not timely perfect his appeal of the 
November 1992 rating decision, and as he did not submit a 
notice of disagreement to the February 1994 rating decision, 
the November 1992 and February 1994 rating decisions became 
final.  The Board is constrained by the finality of these 
decisions.  See 38 C.F.R. §§ 20.200, 20.201, 20.202 (2004).

Thereafter, the next document of record that can be 
interpreted as a claim for increase in is the VA Form 21-4138 
that the veteran submitted in March 1997 which the RO 
received on March 10, 1997 and interpreted as a claim for 
increase.

The record contains no private or VA medical records-
including hospital or examination records-that may be 
interpreted as a claim within the meaning of the regulations 
between the November 1992 and February 1994 rating decisions, 
and the March 1997 claim for increase.  Rather, the earliest 
VA examination of record following the examination conducted 
in June 1990 is dated in May 1997.  VA inpatient treatment 
records are present in the claims file, but dated in 1991 and 
1992 and do not document treatment for either the service 
connected back or right knee disabilities.  There is 
therefore simply no other evidence that may suffice as a 
claim for increase within the meaning of the regulations.

The Board will now consider whether it is possible to assign 
an effective date within the year prior to March 10, 1997 for 
the 10 percent evaluation assigned the service connected 
dorsolumbar paravertebral myositis and the 10 percent 
evaluation assigned the service connected residuals of right 
knee arthrostomy, as allowed by the regulations.  See  38 
C.F.R. § 3.400(o)(2).  However, review of the evidence of 
record reveals that it is not possible.  

Disability ratings are assigned in accordance with the VA 
Schedule for Rating Disabilities (Rating Schedule) and are 
intended to represent the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155.  The 
Board attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
In determining the current level of impairment, the 
disability must be viewed in relation to its history.  38 
U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The Board finds that it is not necessary to further analyze 
the medical evidence in the present case, as there is no 
medical evidence of record for the time period being 
considered, March 10, 1996 through March 10, 1997.  Even 
records obtained by the RO subsequent to the adjudication of 
the veteran's claim reveal no treatment records prior to 
April 1997-whether VA or private.

In the present case, the Board is constrained by prior, 
final, rating decisions dated in November 1992 and February 
1994.  The only document that may be interpreted as a claim 
for increase for the service connected back and right knee 
disabilities is the VA Form 21-4138 submitted in March 1997 
and received on March 10, 1997.  However, there is no medical 
evidence at all of record-let alone showing treatment for 
the veteran's service connected back or right knee 
disabilities-between February 1994 and March 1997.  The 
medical evidence of record simply cannot establish a 
factually ascertainable increase in the service connected 
dorsolumbar paravertebral myositis and the service connected 
residuals of right knee arthrostomy prior to March 10, 1997.

The Board therefore cannot find that the veteran is entitled 
to an effective date any earlier than March 10, 1997 for the 
assignment of a 10 percent evaluation for dorsolumbar 
paravertebral myositis, or any earlier than March 10, 1997 
for the assignment of a 10 percent evaluation for the 
residuals of right knee arthrostomy.  See 38 C.F.R. §§ 
3.400(o)(2).



ORDER

An effective date earlier than March 10, 1997 for the award 
of a 10 percent evaluation for dorsolumbar paravertebral 
myositis is denied.

An effective date earlier than March 10, 1997 for the award 
of a 10 percent evaluation for the residuals of right knee 
arthrotomy is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


